Exhibit 99.1 Vitacost.com Announces Results for the Fourth Quarter and Full Year 2013 Fourth Quarter Revenue Increases 14% Year-over-Year Company Generates Positive Adjusted EBITDA in the Fourth Quarter Announces Launch of National Television Campaign BOCA RATON, Fla., February 27, 2014 – Vitacost.com, Inc. (NASDAQ:VITC), a leading online retailer of healthy living products, today reported financial results for the fourth quarter ended December 31, 2013. The Company reported total net sales of $97.3 million, a 14% increase from total net sales of $85.0 million for the fourth quarter of 2012. Shipped orders on the Company’s core vitacost.com website increased 10% year-over-year in the fourth quarter benefiting from the addition of 232,000 new customers. Gross profit in the fourth quarter increased 15% year-over-year to $22.1 million. Non-GAAP adjusted EBITDA was $0.1 million for the fourth quarter of 2013, excluding fees related to the Company’s freight savings program, a $0.4 million improvement from the fourth quarter of 2012. The Company reported an operating loss of $2.8 million in the fourth quarter of 2013, compared to an operating loss of $3.2 million in the fourth quarter of 2012. “Vitacost.com ended the year with a strong fourth quarter as we delivered solid revenue growth, while also substantially improving our operating performance as we posted positive adjusted EBITDA this quarter,” stated Jeffrey Horowitz, Vitacost.com’s Chief Executive Officer. “In addition, we are proud to have been ranked #2 by Foresee Research in overall customer satisfaction during the recent holiday period. Vitacost.com has become the premier on-line healthy living destination, as we now stock over 45,000 products directly and are able to deliver nearly half of our orders in 2 days or less. Currently only a small percentage of healthy living products are purchased online. Therefore, we believe the time is right to launch our national TV ad campaign to target a much wider audience and change the way consumers shop for products in our category.” 1 Fourth Quarter Financial Highlights Customer Acquisition : The Company added 232,000 new customers in the fourth quarter of 2013 on its vitacost.com website, a 2% year-over-year increase. New customers on vitacost.com increased 6% year-over-year excluding the Company’s Refer-A-Friend program that was modified in November 2012. In total, the Company added 317,000 new customers in the fourth quarter of 2013, an increase of 7% year-over-year, including results from the Company’s Amazon.com sales channel. Active Customer Base : The number of active customers on the Company’s vitacost.com website was 1.8 million at the end of the fourth quarter, up 9% year-over-year. The Company ended the fourth quarter of 2013 with 2.2 million total active customers, up 5% year-over-year, including results from the Company’s Amazon.com sales channel. Number of Shipped Orders : The Company shipped 1.2 million orders generated from its vitacost.com website, up 10% year-over-year. The Company shipped 1.4 million total orders in the fourth quarter of 2013, up 11% year-over-year, including results from the Company’s Amazon.com sales channel. Average Order Value : The Company’s AOV from its vitacost.com website was $75.99, a 1% year-over-year increase. Total AOV for the fourth quarter of 2013 was $71.60, also an increase of 1% year-over-year, including orders generated from the Company’s Amazon.com sales channel which carries a lower AOV. Gross Margin : Gross margin was 22.7% in the fourth quarter of 2013 compared to 22.6% in the fourth quarter of 2012. Fulfillment Expense : Fulfillment expense on a per order shipped basis decreased 14% year-over-year, excluding fees related to the Company’s freight savings program. As a percentage of net sales, fulfillment expense was 8.6% for the fourth quarter of 2013 compared to 10.4% in the fourth quarter of 2012. Excluding fees related to the Company’s current freight savings program, which is expected to expire in mid-2014, fulfillment expense as a percentage of net sales was 8.0% in the fourth quarter of 2013 compared to 9.5% of net sales in the fourth quarter of 2012. Sales & Marketing Expense : Sales and marketing expense was $7.8 million or 8.0% of net sales in the fourth quarter of 2013, compared to $7.2 million or 8.4% of net sales in the fourth quarter of 2012. Balance Sheet : The Company had cash and cash equivalents of $24.8 million as of December 31, 2013. E-Commerce Metrics A copy of historical e-commerce metrics is available on the Company's website at http://investor.vitacost.com. 2 Recent Update In a separate press release, the Company also announced today, that Jefferies LLC was engaged in December 2013 to assist the Company in exploring and evaluating strategic alternatives that may be available to the Company in order to maximize stockholder value. The press release can be found in its entirety at http://investor.vitacost.com. Conference Call Information The Company will host a conference call to discuss these results and will provide additional comments and details at that time. Participating on the call will be Jeffrey Horowitz, the Company’s Chief Executive Officer and Brian Helman, the Company’s Chief Financial Officer. The conference call is scheduled to begin today at 10:00 a.m. ET. The call will be broadcast live over the Internet hosted on the Investor Relations section of Vitacost.com's website at http://investor.vitacost.com, and will be archived online through March 13, 2014. In addition, you may dial (877) 705-6003 to listen to the live broadcast. A telephonic playback will be available from 1:00 p.m. ET, February 27, 2014, through March 13, 2014. Participants can dial (877) 870-5176 to hear the playback. The pass code is 13575657. About Vitacost.com, Inc. Vitacost.com, Inc.(Nasdaq:VITC) is a leading online retailer of healthy living products, including dietary supplements such as vitamins, minerals, herbs and other botanicals, amino acids and metabolites, as well as cosmetics, organic body and personal care products, pet products, sports nutrition and health foods. Vitacost.com, Inc.sells these products directly to consumers through its website, www.vitacost.com. Vitacost.com, Inc.strives to offer its customers the broadest selection of healthy living products, while providing superior customer service and timely and accurate delivery. Forward-Looking Statements Except for historical information contained herein, the statements in this release are forward-looking and made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Forward-looking statements made herein, which include statements regarding the Company’s future growth prospects, the Company’s expectations regarding customer growth and future investments to support growth, involve known and unknown risks and uncertainties, which may cause the Company’s actual results in current or future periods to differ materially from those anticipated or projected herein. Those risks and uncertainties include, among other things, significant competition in the Company’s industry; unfavorable publicity or consumer perception of the Company’s products on the Internet; the incurrence of material product liability and product recall costs; costs of compliance and the Company’s failure to comply with government regulations; inability to defend intellectual property claims; the Company’s failure to keep pace with the demands of customers for new products; the current global economic climate; disruptions in the Company’s information technology systems, and the lack of long-term experience with human consumption of some of the Company’s products with innovative ingredients. Those and other risks are more fully described in the Company’s filings with the Securities and Exchange Commission, including the Company’s Form 10-K for the full year ended December 31, 2013 and in the Company's subsequent filings with the Securities and Exchange Commission made prior to or after the date hereof. 3 Discussion of Non-GAAP Financial Measures To supplement the consolidated financial statements presented in accordance with Generally Accepted Accounting Principles (GAAP), Vitacost.com uses the non-GAAP measure of adjusted EBITDA, defined as earnings before interest, taxes, depreciation, and amortization of intangible assets. To adjust for the impact of certain matters in 2012 and 2013, the Company has further adjusted its EBITDA calculation to exclude the impact of stock-based compensation expense and expenses from certain legal actions, settlements and related costs, severance costs, and certain other charges and credits. These non-GAAP measures are provided to enhance the user’s overall understanding of the Company’s current financial performance. Management believes that adjusted EBITDA provides useful information to the Company and to investors by excluding certain items that may not be indicative of the Company’s core operating results. However, adjusted EBITDA should not be considered in isolation, or as a substitute for, or as superior to, net income/loss, cash flows, or other consolidated income/loss or cash flow data prepared in accordance with GAAP, or as a measure of the Company’s profitability or liquidity. Although adjusted EBITDA is frequently used as a measure of operating performance, it is not necessarily comparable to other similarly titled captions of other companies due to differences in methods of calculation. Operating income (loss) is the closest financial measure prepared by the Company in accordance with GAAP in terms of comparability to adjusted EBITDA. Attached at the end of this release is a reconciliation of reported operating income (loss) determined under GAAP to the presentation of adjusted EBITDA. 4 Vitacost.com, Inc. Consolidated Balance Sheets (In thousands, except par value) As of December 31, 2013 December 31, 2012 Assets Current Assets Cash and cash equivalents $ 24,799 $ 32,152 Accounts receivable, net 1,486 2,613 Inventory 37,143 33,319 Prepaid expenses 902 801 Other current assets 567 2,147 Total current assets 64,897 71,032 Property and equipment, net 30,288 33,491 Other assets 3,192 2,671 Total assets $ 98,377 $ 107,194 Liability and Stockholders' Equity Current Liabilities Accounts payable 29,357 28,696 Deferred revenue 4,634 5,414 Accrued expenses 6,326 6,076 Total current liabilities 40,317 40,186 Deferred tax liability 402 350 Total liabilities $ 40,719 $ 40,536 Commitments and Contingencies Stockholders' Equity Preferred stock, par value $.00001 per share; 25,000 shares authorized; no shares issued and outstanding - - Common stock, par value $.00001 per share; 100,000 shares authorized; 34,050 and 33,500 shares issued and outstanding at December 31, 2013, and December 31, 2012, respectively - - Additional paid-in capital 113,658 109,022 Warrants 4,347 4,262 Accumulated deficit ) ) Total stockholders' equity 57,658 66,658 Total liabilities and stockholders' equity $ 98,377 $ 107,194 5 Vitacost.com Inc. Condensed Consolidated Statements of Operations (In thousands, except per share) (Unaudited) Three Months Ended December 31, 2013 December 31, 2012 As Excluding As Excluding Reported Adjustments Adjustments Reported Adjustments Adjustments Net Sales $ 97,263 $ 97,263 $ 84,992 $ 84,992 Cost of Goods Sold 75,177 75,177 65,744 65,744 Gross Profit 22,086 22,086 19,248 19,248 Fulfillment 8,356 8,356 8,812 8,812 Sales & Marketing 7,768 7,768 7,153 7,153 General & Administrative 8,759 8,759 6,467 6,467 Total Operating Expenses 24,883 24,883 22,432 22,432 Operating Loss ) Other Income 31 31 25 25 Loss Before Income Taxes ) Income Tax Expense ) Net Loss $ ) $ ) $ ) $ ) EPS Basic $ ) $ ) $ ) $ ) Fully Diluted $ ) $ ) $ ) $ ) Basic Shares Outstanding 33,759 33,759 33,450 33,450 Fully Diluted Shares Outstanding* 33,759 33,759 33,450 33,450 *The inclusion of common stock equivalents in the calculation of diluted earnings per share during the periods was anti-dilutive 6 Vitacost.com, Inc. Condensed Consolidated Statements of Operations (In thousands, except per share) (Unaudited) Twelve Months Ended December 31, 2013 December 31, 2012 As Excluding As Excluding Reported Adjustments Adjustments Reported Adjustments Adjustments Net Sales $ 382,744 $ 382,744 $ 330,680 $ 330,680 Cost of Goods Sold 295,752 295,752 254,527 102 254,425 Gross Profit 86,992 86,992 76,153 76,255 Fulfillment 33,972 135 33,837 33,505 33,505 Sales & Marketing 32,268 32,268 32,306 32,306 General & Administrative 34,536 34,536 29,614 480 29,134 Total Operating Expenses 100,776 100,641 95,425 94,945 Operating Loss ) Other Income 115 115 154 154 Loss Before Income Taxes ) Income Tax Expense ) Net Loss $ ) $ ) $ ) $ ) EPS Basic $ ) $ ) $ ) $ ) Fully Diluted $ ) $ ) $ ) $ ) Basic Shares Outstanding 33,631 33,631 32,675 32,675 Fully Diluted Shares Outstanding* 33,631 33,631 32,675 32,675 *The inclusion of common stock equivalents in the calculation of diluted earnings per share during the periods was anti-dilutive 7 Vitacost.com - Supplemental Net Sales Information ($ in 000s) Three Months Ended December 31, Third-party products $ 74,181 $ 64,497 Proprietary products 19,836 17,484 Freight 3,246 3,011 Net sales $ 97,263 $ 84,992 Twelve Months Ended December 31, Third-party products $ 290,231 $ 245,800 Proprietary products 78,002 72,335 Freight 14,511 12,545 Net sales $ 382,744 $ 330,680 Adjusted EBITDA Calculation ($ in 000s) Three Months Ended December 31, Reported operating loss $ ) $ ) Depreciation and amortization 1,808 1,708 Stock-based compensation expense 521 475 Fees for freight savings program 592 680 Adjusted EBITDA $ 123 $ ) Twelve Months Ended December 31, Reported operating loss $ ) $ ) Depreciation and amortization 6,912 6,474 Stock-based compensation expense 2,407 1,999 Adjustments: - Loss on sale of inventory for manufacturing divestiture 102 - Severance/recruiting for executives 135 473 - Financing fees 161 - Additional legal/consulting expenses ) Fees for freight savings program 2,655 2,758 Adjusted EBITDA $ ) $ ) 8 Investor Contact: Vitacost.com Kathleen Reed Director of Investor Relations ICR, Inc. Katie Turner Managing Director 9
